Citation Nr: 0737438	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-10 730A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the appellant's countable income is excessive for 
death pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from December 1949 to 
December 1952.  He died in November 2003, and the appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which found that the appellant's countable 
income was excessive for receipt of any amount of VA death 
pension benefits.  The case is now ready for appellate 
review.



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The appellant's documented receipt of Social Security 
Administration benefits, less any allowable expenses, exceeds 
the maximum rate of death pension payable to a surviving 
spouse.



CONCLUSION OF LAW

Because the appellant's income exceeds the maximum allowable 
rate, the criteria for entitlement to VA death pension 
benefits are not met.  38 U.S.C.A. §§ 1502, 1503, 1541, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the appellant's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant filed her claim for pension in December 2003.  
It was therein documented that her only routine receipt of 
income was Social Security Administration benefits, and it 
listed medication expenses, and final expenses with respect 
to the veteran's funeral.  The RO did not issue her a formal 
VCAA notice, but performed the calculation necessary to 
determine that her income was excessive for receipt of VA 
death pension benefits.  She was, however, provided an 
improved pension eligibility verification report for a 
surviving spouse with no children to report any changes in 
previously reported income or expenses.  She returned this 
document indicating that she not only had Social Security 
income but occasional employment income of approximately 
$5,000 and total interest and dividends of $3,500 for 
calendar year 2003.  This form also explained that she could 
reduce countable income for death pension purposes by the 
amount of routine medical expenses and requested her to 
provide a detailed accounting of all such medical expenses 
for the purpose of recalculating pension.  She did not, 
however, report any additional routine medical expenses.  

Under the circumstances, the Board finds that there is no 
further duty to assist under VCAA because receipt of VA death 
pension is based upon calculation of income, and it is clear 
from the evidence and information on file that the appellant 
already receives approximately twice the amount of countable 
income which would be allowed prior to the award of any VA 
death pension.  Accordingly, the Board finds that there is no 
reasonable possibility that additional VCAA assistance would 
aid in substantiating the appellant's claim in this appeal.  
38 U.S.C.A. § 5103A(2).  

The appellant in this case is the surviving spouse of a 
veteran who had qualifying wartime service; as such, she may 
be entitled to a rate of pension set by law, reduced by the 
amount of her countable income.  38 U.S.C.A. § 1541; 
38 C.F.R. § 3.23.  

The maximum rate of death pension benefits that may be paid 
is set by law.  An otherwise qualifying claimant will be paid 
up to the maximum rate, reduced by the amount of her 
countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In 
other words, any countable income of the appellant will 
reduce potential VA death pension benefits, dollar for 
dollar, by the amount of the income.  Thus, if the 
appellant's annual income exceeds the maximum payable rate, 
the entire amount is offset, and the appellant is not 
entitled to any death pension benefits.  Id.  

In determining income for purposes of entitlement to VA death 
pension, all payments of any kind from any source are counted 
as income during the 12-month period in which received, 
unless specifically excluded under 38 C.F.R. § 3.272.  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from 
income do not include Social Security Administration 
benefits.  38 C.F.R. § 3.272.  See also VA Adjudication 
Procedure Manual, M21-1, Part I, Appendix B.  

Analysis:  In her initial claim, the appellant reported 
receipt of $1,082 per month, with an additional $58 per month 
deducted for Medicare, which must also be included for 
calculation of VA countable income.  This totaled $1,140.  
The RO independently checked the appellant's payable rate of 
SSA benefits, effective December 1, 2003, and determined that 
it was then $1,164.60 per month.  This monthly income, 
multiplied by 12 months for a calendar year, equaled a total 
annual income of $13,975.20.  The income limit, set for the 
calendar year in question for receipt of VA death pension 
benefits, was $6,634 for a surviving spouse with no 
dependents.  Even in consideration of the appellant's 
expenses and the veteran's funeral of $1,902.55, this only 
lowered the appellant's income to $12,072.65, which still 
exceeded the income limit by some $5,400.  Additionally, the 
Board notes that the RO did not include, for calculation 
purposes, any of the additional income reported in her 
improved pension eligibility verification work sheet, 
submitted in June 2004, which reported additional wages in 
2003 of $5,000, and total interest and dividends of $3,500.  
To the extent that the appellant continues to receive 
additional income from wages, interest and dividends, this 
would also necessarily be included as countable income.  

During the pendency of this appeal, RO personnel directly 
contacted the appellant by telephone to verify that she was 
disagreeing with the decision to deny her nonservice-
connected death pension.  It was again explained to her that 
she could reduce countable income if she had any documented 
unreimbursed medical expenses.  The appellant reported that 
she did not have significant medical expenses which were 
unreimbursed.  

During the pendency of this appeal, the appellant has written 
statements for consideration in her behalf indicating 
financial difficulties in maintaining her home and property, 
and other expenses of living.  She has also written about her 
various physical disabilities and health problems.  While the 
Board has carefully considered these statements, the 
appellant must understand that payment of VA death pension 
benefits is not based on subjective needs, expenses of 
maintaining property, or personal health issues.  As 
explained above, payment of VA death pension benefits is 
solely based on calculation of income.  

At the time that the appellant's claim was considered in 
2003-4, her receipt of Social Security Administration 
benefits was approximately $14,000 per year when the limit 
for VA death pension was approximately $6,600 per year.  
Indeed, the RO's calculation of the appellant's income for 
death pension eligibility calculation purposes, did not even 
include consideration of her reported periodic wage earnings, 
interest and dividends.  The appellant has clearly been 
informed on multiple occasions that she may reduce countable 
income by any unreimbursed medical expenses, and she has at 
no time submitted evidence of such expenses during the 
pendency of this appeal.  The appellant has also been 
informed that she may reopen her claim at any time if her 
income decreases or if the amount of her medical expenses 
increases.  However, the objective evidence on file now 
reveals that she receive significantly greater Social 
Security Administration income than is allowed for receipt of 
any VA death pension benefit.  The appellant's income is 
excessive for death pension purposes, thus the preponderance 
of the evidence is against the claim.


ORDER

The appellant's countable income is excessive for VA death 
pension purposes, and entitlement to death pension is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


